DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior office actions are incorporated in this Office Action by reference.  

Status of Claims
This action is in reply to the amendments submitted by the applicant on February 19, 2021.
Claims 2 and 9 have been amended and hereby entered.  
Claims 2-15 are currently pending. 
The double patenting rejection is hereby withdrawn due to the filing and subsequent approval of the Terminal Disclaimer filed on May 1, 2020, as shown in the previous office action dated October 20, 2020.  


Response to Arguments
Applicant’s arguments, filed February 19, 2021, with respect to USC 101 and 103 have been fully considered and they are persuasive.  See reasons for allowance below for further details.  The USC 101 and 103 rejections of claims 2-15 have been withdrawn.


Allowable Subject Matter
Claims 2-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The 101 rejection is withdrawn due to the applicant’s arguments regarding ordered combination are a practical application.  The limitations “receiving by a computing device a plurality of trade notifications, wherein each of the plurality of trade notifications corresponds to a matched trade for a tradable object, wherein each of the plurality of trade notifications is for the same tradeable object, wherein each of the plurality of trade notifications includes a trade quantity and a trade price, wherein the trade price is the same for each of the plurality of trade notifications, wherein each of the plurality of trade notifications corresponds to a matched trade on a side for the tradable object, wherein the side is the same for each of the plurality of trade notifications, wherein the side is one of a buy side and a sell side, wherein the plurality of trade notifications includes a last notification; aggregating by the computing device the plurality of trade notifications in an aggregated set based on the trade price included in each trade notification; providing by the computing device an aggregated trade indicator representing the aggregated set, wherein the aggregated trade indicator represents the sum of the trade quantities of the plurality of trade notifications at the trade price of the plurality of trade notifications; determining by the computing device, in response to receiving the last notification, whether no quantity remains available on the side for the tradable object at the trade price of the last notification by comparing the trade quantity of the last notification and a total quantity available on the side for the tradable object at the trade price of the last notification before receiving the last notification; and 2providing by the computing device a no quantity remains indicator representing that no quantity remains available on the side for the tradable object at the trade price of the last notification in response to determining that no quantity remains, wherein the no quantity remains indicator is provided by one of: (i) as part of [[a]] the aggregated trade indicator and (ii) in relation to the aggregated trade indicator.” Are over 101, as were the same reasons in the parent Patent. 
Weimer (US 20080010186 A1) discloses an electronic trade order matching system originated by a trader of a pre-selected group of traders. The system includes an internal provider server including an internal order matcher function, and a gateway communicatively coupled to the internal provider server and an external host system.  Brumfield (US 7228289 B2) discloses tools for trading tradable objects that can be traded with quantities and/or prices.  
Neither Weimer (US 20080010186 A1) or Brumfield (US 7228289 B2), from the parent art of reference, alone or in combination specifically teach “receiving by a computing device a plurality of trade notifications, wherein each of the plurality of trade notifications corresponds to a matched trade for a tradable object, wherein each of the plurality of trade notifications is for the same tradeable object, wherein each of the plurality of trade notifications includes a trade quantity and a trade price, wherein the trade price is the same for each of the plurality of trade notifications, wherein each of the plurality of trade notifications corresponds to a matched trade on a side for the tradable object, wherein the side is the same for each of the plurality of trade notifications, wherein the side is one of a buy side and a sell side, wherein the plurality of trade notifications includes a last notification; aggregating by the computing device the plurality of trade notifications in an aggregated set based on the trade price included in each trade notification; providing by the computing device an aggregated trade indicator representing the aggregated set, wherein the aggregated trade indicator represents the sum of the trade quantities of the plurality of trade notifications at the trade price of the plurality of trade notifications; determining by the computing device, in response to receiving the last notification, whether no quantity remains available on the side for the tradable object at the trade price of the last notification by comparing the trade quantity of the last notification and a total quantity available on the side for the tradable object at the trade price of the last notification before receiving the last notification; and 2providing by the computing device a no quantity remains indicator representing that no quantity remains available on the side for the tradable object at the trade price of the last notification in response to determining that no quantity remains, wherein the no quantity remains indicator is provided by one of: (i) as part of [[a]] the aggregated trade indicator and (ii) in relation to the aggregated trade indicator.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W ANDERSON whose telephone number is (571)270-0508.  The examiner can normally be reached on Monday - Thursday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mike Anderson
Primary Patent Examiner
Art Unit 3694



/Mike Anderson/Primary Patent Examiner, Art Unit 3694